FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BRUCE REMINGTON,                                 No. 12-16530

                Plaintiff - Appellant,           D.C. No. 1:09-cv-04547-NJV

  v.
                                                 MEMORANDUM*
JOHN MATHSON; JOY MATHSON,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                    Nandor J. Vadas, Magistrate Judge, Presiding**

                              Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Bruce Remington appeals pro se from the district court’s summary judgment

in his action alleging that his neighbors violated various federal environmental



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
statutes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

summary judgment, Ass’n to Protect Hammersley, Eld, & Totten Inlets v. Taylor

Res., Inc., 299 F.3d 1007, 1009 (9th Cir. 2002), and for an abuse of discretion the

district court’s decision whether to exclude evidence as a discovery sanction, Yeti

by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1105 (9th Cir. 2001). We

affirm.

      The district court properly granted summary judgment because Remington

failed to raise a genuine dispute of material fact as to whether defendants violated

various federal environmental laws. See Tucker ex rel. Tucker v. Interscope

Records, Inc., 515 F.3d 1019, 1032 n.l4 (9th Cir. 2008) (nonmoving party must

establish the existence of a genuine factual dispute on the basis of admissible

evidence).

      The district court did not abuse its discretion in imposing discovery

sanctions on Remington because Remington’s failure to comply with expert

witness disclosures was neither substantially justified nor harmless. See Yeti by

Molly Ltd., 259 F.3d at 1106 (Fed. R. Civ. P. 37(c)(l) requires exclusion of

evidence unless the failure to disclose was substantially justified or harmless, and

does not require a finding of willfulness, fault, or bad faith); see also Hoffman v.

Constr. Protective Servs., Inc., 541 F.3d 1175, 1180 (9th Cir. 2008) (Rule 37


                                           2                                      12-16530
sanctions are appropriate even if a litigant’s entire cause of action falls).

Moreover, Remington’s contention that the district court erred and violated his

right to due process by not granting his request for oral argument is unpersuasive,

as the district court was not required to do so under the local rules and

Remington’s opportunity to submit briefs was an “opportunity to be heard” within

the meaning of Rule 37(c)(1). Paladin Assocs., Inc. v. Mont. Power Co., 328 F.3d

1145, 1164-65 (9th Cir. 2003).

      Remington’s contentions regarding the district court’s alleged bias, deficient

reasoning, inadequate warnings, and failure to issue lesser sanctions or to require a

meet and confer are unpersuasive.

      Defendants’ motion to strike portions of Remington’s reply brief, filed on

April 3, 2013, is denied as moot.

      AFFIRMED.




                                            3                                   12-16530